UNITED S'I`ATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DAVID WILLIAMS, )
Petitioner, )

v. ` ' ) Civil Action No. 18~0520 (TNM)
JEFF SESSIONS, )
` )
.Respondent. )

'MEMORANDUM AND ORDER

The Court dismissed/the petitioner’s petition for a writ of habeas corpus for lack of

- Subject matter jurisdiction. This matter has come before the Court on the petitioner’s l\/lotion to

- -Alter and/or Amend Judgment Pursuant'to Federal Rule of Civil Procedure 59(e); and I\/Iotion for
Default Summary Judgment for _a Writ oi` I-Iabeas Corpus Pursuant to Federal Rule of Civil

. Procedure 156; and Motion to Amend Findings and Conclusions of Law Pursuant to Federal Rule

' of Civil Procedure 52(b), ECF No. 4; Motion for immediate Determination of Petition_er’S

15 ederal Rule of Civil Procedure 59(e) Motion, and Motion for Federal Rule of Civil Procedure l
52(a)(1): Findings and-Conclusions by the Court, ECF _No. 5', and Petition for Mandamus, ECF

NO. 6.- ' ' ' '

l The Court treats the petitioner’S motions collectively as a' motion under Rule 59(€), Which
“provides a vehicle for reconsideration of final judgments.” Hentffv. Obama, 883 F. Supp. 2d
971 100 tD.D.C. 2012). A motion under Rule 59(e) “need-not be granted unless the district court
finds that there is an intervening change of controlling law, the availability of new evidence, or
the need _to correct a clear error or prevent manifest injustice.l" Firestc)ne 'v. Firestoné, 76 F.3d
1205, 1208 (D.C. Cir. 1996). lt “is' not a second opportunity to present argument upon Which the

1

 

 

Court has already ruled, nor is it a means to bring before the __Court theories or arguments that
could havebeen advanced earlier.”_` WC.` cch.N. Miller Cos. v. Um`ted States, 173 F.R.D. 1, 3
(D.D.C. 1997),-¢1_]§“€! sub nom Hi`cks'v. Um'ted Stares, No. 99-5010, 1999 WL 414253 (D.C.Cir-_
-l\/Iay 17, 1999) (per curiam)-b

l l Here, it appears that the petitioner offers substantially the same arguments set forth in the
original petition --And regardless of the speci-fic_legal theories presented,'the petitioner maintains
that his detention in federal custody is unlawful, as»__i_t violates the Constitution, laws, or treaties
of the United States. lf any relief is available to the petitioner on such a theory, he must seek it
in the district having jurisdiction over his immediate custodian,-Who in this case is the Warden of
FCI Terminal lsland in San Pedroi lCalifornia. Se'e Rumsfeld v. Padilla, 542 U.S. 426', 434-35
(2004); Day v. Trump, 860 F.3d 686, 689 (D.C. Cir. 2017). The Court concludes that the
petitioner has not shown that the relief he seel